 348DECISIONSOF NATIONALLABOR RELATIONS BOARDupon increase,despite its last minute notice that the drivers were organizing,was notaccomplished in such a way that it reasonably could be said to interfere with itsemployees'rights of self-organization and collective bargaining under the ActIn this connection it also should be borne in mind that the March 26 increase wasintended to be an across-the-board increase,covering all of the Respondent's employ-ees, not only the Respondent's 28 drivers and mechanics,but also 250 other produc-tion and maintenance employees as well.To have deprived these 250 employees ofa previously planned wage increase because of the last-minute discovery that the28 drivers and mechanics were organizing,asAttorney Humphreys advised VicePresidentLay, mighthave subjected the Respondent to charges that it was interferingwith the rights of these 250 production and maintenance employees.For the foregoing reasons I conclude that the Respondent has not violated Section8(a) (1) of the Act by putting into effect its previously planned March 26, 1964, wageincrease,and therefore has not engaged in such conduct as would render a free elec-tion impossible.SeeDerbyCoal & Oil Co.,Inc., et al.,139 NLRB 1485,1486;TrueTemper Corporation,127 NLRB 839, 842-844; cf.C. J. Glascow Co.,148 NLRB 98.Accordingly,the Respondent was within its rights in awaiting the outcome of theelection before recognizing and bargaining collectively with the Union as the repre-sentative of its drivers and mechanicsSince the Union lost the election, theRespondent was under no obligation to bargain collectively with it, and the Respond-ent, therefore,has not refused to bargain collectively with the Union in violation ofSection 8(a) (5) of the Act .4RECOMMENDED ORDERIt is ordered that the complaint hereinbe, and it is hereby,dismissed.* In view of the result which I have reached in this case, it is perhaps unnecessaryforme to mention an alternative defense raised by the Respondent,namely, that theUnion's request for bargaining related to a different unit from that found herein to bean appropriate unit and one which was inappropriate for collective-bargaining purposesHowever, since the Board may disagree with my conclusion herein, it may be helpfulto state my views regarding this contentionAssuming,as contended by the Respond-ent, that a unit of 25 drivers alone is not appropriate for the purposes of collectivebargaining and that upon the facts of this case the 3 mechanics who work on the trucksand occasionally substitute for the drivers must be included in the unit with the drivers,nevertheless,I conclude that a request for bargaining as to a unit of drivers alone isnot such a substantial variance from a request for bargaining upon behalf of the unitherein found appropriate(consisting of 25 drivers and 3 mechanics)as would excusethe Respondent from bargaining collectively with the Union.SeeThe LoneStar Com-pany,149 NLRB 688,and cases therein cited.Maritime Advancement ProgramsandOffice Employes Interna-tional Union,Local 153, AFL-CIO, Petitioner.Case No. 2-RC-13596.May 3,1965DECISION ON REVIEW AND DIRECTION OF ELECTIONOn September 23, 1964, the Regional Director for Region 2 issueda Decision and Order in the above-entitled proceeding,dismissing thepetition on the basis of his finding that the operations of the Employer,a nonprofit organization,are noncommercial in character and that itwould not effectuate the purposes of the National Labor Relations Act,as amended,to assert the National Labor Relations Board's jurisdic-tion.Thereafter,the Petitioner,in accordance with Section 102.67 ofthe Board'sRules and Regulations,Series 8, as amended,filedwith theBoard a timely request for review of such decision asserting that theRegional Director departed from officially reported Board precedent.152 NLRB No. 34. MARITIME ADVANCEMENT PROGRAMS349The Employer filed timely opposition to the request for review. Bytelegraphic order dated November 30, 1964, the Board granted therequest for review.Thereafter, the Employer and the Petitioner filedbriefs.The Board 1 has considered the request for review, the oppositionthereto, the briefs of the parties, and the entire record in this case withrespect to the Regional Director's determination under review, andmakes the following findings :1.The Employer, which has offices at 17 Battery Place, New YorkCity, New York, is a nonprofit organization engaged in the administra-tion of a trust fund.The Employer was established under anagreement and declaration of plan executed September 1, 1958, betweencertain trustees, officials of the American Maritime Association, andvarious steamship companies, members of the Association, also re-ferred to collectively in the agreement as "Atlantic and Gulf ContractCompanies" and herein called the companies.The record indicatesthat the agreement was entered into as a result of collective-bargainingnegotiations between such companies and the Seafarers InternationalUnion of North America-Atlantic, Gulf, Lakes and Inland WatersDistrict, AFL-CIO, and the constituent unions comprising said dis-trict, hereinafter referred to as the SIU.The agreement providesthat the plan, the Employer herein, shall continue in effect for a periodcoterminous with that of the collective-bargaining agreements betweenthe SIU and the companies. Pursuant to the agreement, as amended,the Employer shall continue in existence until September 20, 1965, andat expiration the companies shall decide on disposition of remainingfunds or on whether or not to extend the Employer's existence. Theagreement provides that thecompaniesshall contribute and pay tothe trustees for the administration and operation of the Employer 60cents per day of employment for each of their employees covered bytheir collective-bargaining agreements with the SIU. In the selectionof trustees of the Employer, each company is entitled to cast one votefor each unlicensedseaman,represented by the SIU, it would employat the time of subscribing to theagreementand thereafter on July 1 ofeach year,if all vesselsmanned by it had a full complement employedthereon.The purposes for which the Employer was created and its fund wereto beapplied, asset forthin the agreement, are :to evolve,executeand supervise programs looking to the develop-ment and improvement, both theoretical and practical, of the skilland efficiencyof unlicensedseamen,employed or to be employedby them [the companies] on their vessels; to evolve, execute and'Pursuant to the provisions of Section 3(b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Fanning and Brown]. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervise programs and ideas calculated to increase the efficiencyand uniformity of the operation of said vessels; and to evolve,execute and supervise programs and ideas looking to the develop-ment and maintenance of a skilled pool of employees.To effectuate such purposes, the Employer initiated and nowcarrieson 10 programs. Briefly outlined, they are: (1) the scholarship pro-gram, which each year awards to five seamen, or their dependents,scholarships to accredited colleges or universities, each worth $6,000over a 4-year period; (2) the seamen's training school program, whichprovides training schools in various parts of the country, to train inex-perienced individuals to become able-bodied seamen; (3) the upgrad-ing and recertification program, whichtrains seamento improve theirskills and to qualify for better jobs in the industry; (4) thelicensetraining program, which assistsseamento become shipsofficers; 2 (5)and (6) the food and ship sanitation and the safety programs, whichprovide inspectors and instructors who periodically inspect facilitieson board vessels of members, make recommendations to ship-owners,and educate ship personnel; (7) the special services program, whichfurnishes adviceto seamenon such matters astaxes, socialsecurity,unemployment, and welfare benefits; (8) theseamen'sloan program,which offers noninterest bearing loans to unemployed seamen and toseamen enrolledin any of the educational progrems; (9) the motionpicture and TV program, which providesfreeTV sets and motion pic-tures for seamenin hospitals in various ports; and (10) the unemploy-ment benefits program, which subsidizes coffeeshops and restaurantsand provides on-the-job training, free food, and temporary housing forstudent seamen.It is well established that the nonprofit status of an organization isnot the controlling consideration in determining whether to assertjurisdiction.3Although the Act specifically excludes from the term"employer" only one type of nonprofit organization, that of hospitals,the Board has used as a guide, in determining whether to assert juris-diction over other nonprofit organizations, the test of whether theywere engaged in activities which were "commercial in the generallyacceptedsense."4Accordingly, we shall apply this test herein.Although some of the above-outlined programs are educational andothers may, in one aspect, be viewed as charitable in nature, we arepersuaded from our interpretation of the agreement, and from theentire record in this case, that the Employer's programs are but themeans adopted by it to achieve the purpose for which it was created.2 In connection with the above four programs,itmay be noted that the agreementprovides that the Employer may recommend to the Seafarers'Appeals Board that thosewho satisfactorily complete any course of instruction provided by the Employer,be given,on a class basis, a higher seniority or priority in referrals or other analogous rewardtherefor,within the competence of the Seafarers'Appeal Board."Woods Hole Oceanographic Institution,143 NLRB 568.SeeSheltered Workshops of San Diego,Inc.,126 NLRB961, 963. MARITIME ADVANCEMENT PROGRAMS351It is clear, and we find, that such purposes are commercial in charac-ter.In reaching this conclusion we rely on the fact that the Employercame into being as a result of collective-bargaining negotiationsbetween the SIU and the companies, those members of the Associationoperating vessels on the Gulf of Mexico and the Atlantic coast whoseemployees are represented by the SIU, and that the purposes of theEmployer's programs,as indicated in the agreement itself, are toimprove the skills and efficiency of employees covered by the SIU'scollective-bargaining contracts with the companies, to increase the effi-ciency and uniformity in the operation of the companies' vessels, andto build up a pool of skilled seamen for the benefit of the companies.Indeed, viewed in terms of the Employer's stated objectives, and inthe context of collective bargaining on which its continued existencedepends, the benefits provided by the Employer may be characterizedas fringe benefits, typical of those negotiated for employees employedin commercial enterprises."We conclude, therefore, that the Employeronly incidentally promotes educational and charitable objectives andthat its activities are principally directed to the end of promoting, andare intimately connected with, the commercial activities of the com-panies under contract with the SIU 6Accordingly, we find that the Employer is engaged in commerce,and as it furnishes services valuedin excessof $50,000 per annum invarious ports throughout the United States, that it will effectuate thepurposes of the Act toassertjurisdiction herein?2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaningof Section9(c) (1) and Section 2(6) and (7) of the Act.4. In agreement with the stipulation of the parties, the followingemployees constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All office clerical and office employees employed by the Employer at17 Battery Place, New York City, New York, excluding all instructors,watchmen, guards, and supervisors, as defined in the Act.[Text of Direction of Election omitted from publication.]5 The agreement provides that at its expiration and in the event the companies decidenot to extend it, the Employer's trustees shall continue to operate with existing fundsuntil they are too small to warrant the continuation of its programs, in which event thetrustees shall turn over the balance to a seamen's charity or charities, as they shalldetermine.We do not consider this provision as constituting the Employer a charitableorganization.The Employer has made no contributions,as such, to any organizedcharity.9 SeeWoodsHole Oceanographic Institution,supra;andHenry Ford TradeSchool,58 NLRB 1535.7Siemons Marling Service,122 NLRB 81.